MELTON, Justice,
concurring specially.
The plain language of the final judgment and divorce decree at issue in this case creates two obligations for the Husband: one regarding tuition which is presently capable of calculation, and one obligation regarding non-tuition expenses which has no similar limitations. Neither obligation is ambiguous, and each should be enforced according to the terms of the agreement.
The agreement has two operative provisions. The first provision states that the Husband must pay
the expenses of a college education of the minor child, including but not limited thereto, tuition, room and board, books and other miscellaneous expenditures.
This general provision for the college expenses incurred by the child of the parties does not provide or impose a time limitation within which the child must complete the college education. Therefore, the trial court was not authorized to alter this unambiguous provision by inserting an eleven-semester time limitation on the Husband’s obligation to pay these expenses where the parties themselves chose not to include such a limitation in the agreement. See Hartley-Selvey v. Hartley, 261 Ga. 700, 701 (410 SE2d 118) (1991); OCGA § 19-7-2.
The second operative provision of the agreement, however, operates to limit the Husband’s obligation regarding tuition only. This provision states that
Husband’s responsibility for the expenses of the tuition of the college education shall not exceed the amount of tuition of an in-State student at the University of Georgia attending the Bachelor’s Program, either as a Bachelor of Art or Bachelor of Science or other similar type degree.
(Emphasis supplied.) Although this portion of the agreement, dealing specifically with tuition, also does not expressly limit the Husband’s obligation to pay to a set time period, it does limit the Husband’s obligation to a fixed amount of money. By placing a cap on the amount of money that the Husband would have to pay for the college tuition, *569the Husband’s obligation is limited to the “amount of tuition of an in-State student at the University of Georgia attending the Bachelor’s Program.” The Husband’s obligation is not limited by the student’s choice to complete the program within a specified time, but by the amount of money that it costs for “an in-State student at the University of Georgia” to complete the course hour requirements for earning a Bachelor’s degree — an amount that can be reasonably calculated at any time. The trial court should have based its calculation of the Husband’s tuition payment obligation on the language of this provision of the agreement, and not on improper, court-imposed terms that were not part of the parties’ agreement. See Hartley-Selvey, supra, 261 Ga. at 701.
Therefore, like the majority, I would reverse the trial court’s imposition of an eleven-semester time limit on the Husband’s obligation to pay the child’s college expenses.